Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keegan (US 10,202,786).
Regarding claim 1, Keegan discloses a device for locking equipment configured to maintain equipment in a secured position when engaged therewith comprising: a first post (312a); a second post (other side), said second post separated from said first post via a distance, and arranged in a generally parallel manner an upper locking assembly (at 104); and a lower support assembly (102). See Figs. 1-14.
Regarding claim 2, a tube holder assembly (106) is configured to receive and hold at least a portion of an air discharge tube or pipe designed to move air. See Fig. 1. 
Regarding claim 3, the first post that has a first end, a second opposing end, and a first post main body, said first post main body containing a bend (at 209e or 318b). See Fig. 1.  
Regarding claim 4, the bend, as modified above, divides said first post main body into a short section and a long section. See Fig. 1. 
Regarding claim 5, the short section is configured to have a shorter length than said long section. See Fig. 1.
Regarding claim 6, the upper locking assembly (104) comprises: an equipment locking bar (401) having a first end, a second end, and a locking bar main body, and a locking unit (Fig. 11, at 320b). 
Regarding claim 7, the equipment locking bar secures to said first post in a manner which allows for movement in multiple directions. See Figs. 10-13. 
Regarding claim 8, the equipment locking bar is movable at least 90 degrees in an upward direction or at least 90 degrees in a downward direction relative to said first post first plane. See Figs. 10-13.
Regarding claim 12, the upper locking assembly includes an upper support assembly bracket (at 105) having a first end secured to said first post and a second end secured to said second post. See Figs. 1-11.
Regarding claim 13, the upper locking assembly includes a cut-out region sized and shaped to receive and hold at least a portion of said upper locking assembly equipment locking bar main body. See Fig. 11.
Regarding claim 14, the tube holder assembly comprises: an air discharge tube receiving member (601) configured to receive and hold at least a portion of an air discharge tube, and an elongated member (at 602) secured to said second post. See Fig. 1.
Regarding claim 16, a lower support assembly (102) comprises a support structure having two opposing side walls (204, 216a), a bottom wall (201) separating the two opposing side walls, and a back wall (215a), which secured together partially encloses said bottom wall. See Fig. 1. 
Regarding claim 17, the lower support assembly further comprises a front lower support assembly bracket (217a) secured to the two opposing side walls. See Fig. 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keegan as applied above in further view of Gothard et al. (US 2010/0090071).
Regarding claims 9 and 10, Keegan does not disclose the locking bar rotating as claimed. Gothard, which is drawn to a device for locking equipment, discloses an equipment locking bar (30) that rotates 360 degrees about a first post, wherein the equipment locking bar is movable at least 90 degrees in an upward direction or at least 90 degrees in a downward direction relative to said first post first plane, and rotates 360 degrees about the first post. See Figs. 5-7. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the locking bar of Keegan rotate as disclosed by Gothard in order to facilitate the insertion and removal of different types of blowers. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan as applied above in further view of Field (US 2003/0122048).
Regarding claim 11, Keegan does not disclose a spring. Field, which is drawn to a device for locking equipment, discloses a locking unit which is spring loaded. See Fig. 4a and [0046] - pawl have a spring. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the locking unit of Keegan be spring loaded, as disclosed by Field, in order to facilitate the attaching of the locking bar by automatically locking via the spring. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan as applied above.
Regarding claim 15, the air discharge tube receiving member is a U-shaped bracket made of a flexible material. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material that can be bent out of shape when a sufficient force is applied, and return to its original shape when said force is removed in order to secure a hose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734